Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment and remarks received on September 19, 2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the motor housing" in lines 2 and 3  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROSCHER (US 2011/0183587).

    PNG
    media_image1.png
    740
    536
    media_image1.png
    Greyscale
 
Diagram I
In reference to claims 1, 8 and 14-17, ROSCHER discloses a hand-held machine comprising: a head (see Diagram I above) movably mounted at a distal end of a rod-shaped handle element 4 by a joint assembly 3; a tool holder 11 securing a plate 12 to the head; a brushless (paragraph 44; claim 17) electric drive motor 8 supported on the head; a gear unit 9, 10 driven as output from the drive motor 8; a power supply system (figure 5; see Diagram II above) on a proximal (opposite) end of the handle element 4 and spaced a distance of at least two times the diameter of the head from the motor; and a line arrangement 29 (with no data line) is arranged along the handle element 4 (figure 5; paragraph 65) to connect the power supply system to the drive motor.
Regarding claim 9, ROSCHER further discloses the motor 8 does not extend beyond a cover of the head which extends transversely to the axis of rotation of the tool holder.
With respect to claim 10, ROSCHER further discloses the drive motor 8 positioned alongside a pivot axis of the joint assembly (joint link; see Diagram I above).
In reference to claim 13, ROSCHER further discloses the motor 8 within a motor housing (see Diagram I above).
Regarding claim 18 and 20, ROSCHER discloses a hand-held machine comprising: a head (see Diagram I above) movably mounted at a distal end of a rod-shaped handle element 4 by a joint assembly 3; a tool holder 11 securing a tool 12 to the head, a tool cover 15 surrounding the tool 12; a brushless (paragraph 44; claim 17) electric drive motor 8 within a housing (see Diagram I above) supported on the head; a gear unit 9, 10 driven as output from the drive motor 8; a power supply system (figure 5; see Diagram II above) on a proximal (opposite) end of the handle element 4 and spaced a distance of at least two times the diameter of the head from the motor; a line arrangement 29 (with no data line) is arranged along the handle element 4 (figure 5; paragraph 65) to connect the power supply system to the drive motor; and a suction connection 26 connecting a suction flow channel 27 to the tool cover 15, the suction flow channel 27 extending from the tool cover 15 to the tool handle element 4, such that the suction flow channel flows through the tool handle element 5 to a proximal end 28 of the tool handle element (figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ROSCHER (US 2011/0183587) in view of KAWAKAMI (US 2015/0263592)
With respect to claims 2 and 6, ROSCHER discloses a hand-held sander machine tool comprising a corded power supply system connected to a line arrangement arranged within the handle element, but does not disclose the power supply system in a housing as claimed.  KAWAKAMI teaches a hand-held sander machine tool comprising: a battery power supply system 5 connected (figure 2) to a line arrangement 89, 90 having conductors 69 to exclusively power a brushless motor 6; wherein the power supply system 5 is arranged in a housing 65 attached to a rear handle regions of a rod-shaped handle element 10 with an electronic commutator (paragraph 59).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the hand-held sander machine tool of ROSCHER to include a battery electrically powered supply system, as taught by KAWAKAMI, rather than the corded electrically powered supply since such a modification is well known in the art to increase the portability of the hand-held tool for the purpose of accessing places that are not near a plug to power a corded power tool.
With respect to claim 7, ROSCHER discloses a hand-held sander machine tool comprising a brushless motor, but does not disclose a fan as claimed.  KAWAKAMI teaches a hand-held sander machine tool comprising: a battery power supply system 5 connected (figure 2) to a line arrangement 89, 90 of a brushless motor 6; wherein the brushless motor 6 has a fan propeller 30 arranged (figure 2) in a torsionally-rigid manner (paragraph 8) on a motor shaft 26 of the motor 6.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the brushless motor of ROSCHER to include a fan as claimed, since paragraphs 10-11 of KAWAKAMI suggest a modification suitably cools the terminals of the tool power and drive system for the purpose of improving operation of the elements by preventing overheating during use.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ROSCHER (US 2011/0183587) in view of RACOV et al. (US 2014/0259692).
In reference to claim 3, ROSCHER discloses a hand-held machine tool comprising a brushless motor having a gear unit coupled to a tool holder, wherein the output of the motor rotates about an axis that is perpendicular to an axis of rotation of the tool holder.   RACOV et al. teaches a hand-held machine tool (figure 1) comprising a brushless motor 21 having a gear unit (figure 3) coupled to a tool holder (see Diagram II below), wherein an output of the motor rotates about an axis that is parallel to an axis of rotation of the tool holder thereby generating a hypercycloid motion of the tool holder.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to orient the output of the brushless motor relative to the tool holder such that the respective axis of rotations are perpendicular or parallel since the combined disclosures of ROSCHER and RACOV suggest the equivalence of each motor output and tool holder configuration for their use in the hand-held (power) tool art, such that the selection of any of these known equivalents to rotably drive a tool supported by a tool holder would be within the level of ordinary skill in the art.

    PNG
    media_image2.png
    471
    498
    media_image2.png
    Greyscale

Diagram II
Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ROSCHER (US 2011/0183587) in view of IWATA (US 8,931,576).
Regarding claims 4, 5 and 19, ROSCHER discloses a hand-held sander machine tool comprising a corded power supply system connected to a line arrangement arranged within the handle element to power a brushless motor attached to the handle arrangement, but does not disclose the details of the drive motor and line arrangement as claimed.   IWATA teaches a hand-held power tool comprising: a motor 63 powered by a battery supply 2 by a line arrangement (figure 1) for each phase (U, V, W) of a conductor supported in an electromagnetic screen device 62.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the corded power line arrangement of ROSCHER to a battery powered motor-line arrangement having motor phases as claimed, since such a modification is well known in the art to increase the portability of the hand-held tool for the purpose of accessing places that are not near a plug to power a corded power tool.  Furthermore, column 6 line 25-column 7 line 45 of IWATA suggest that such a modification allows rotation of the motor of the power tool to be continuously controlled for the purpose of effective and precise operation of the power tool by hand.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ROSCHER (US 2011/0183587) in view of ATOS et al. (US 5,544,417).
With respect to claims 11 and 12, ROSCHER discloses a hand-held machine tool comprising a motor supported on a distal end of a rod-shaped handle element, wherein the motor is supported within a housing.  ROSCHER does not disclose the housing of the motor to have protecions as claimed.  ATOS et al. teaches a hand-held machine tool comprising: a motor 36 supported on a distal end (figure 1) of a rod-shaped handle element 14, wherein the motor 36 is within a housing 16 having a mounting plate and a circular protection body 62 therein.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the motor housing of ROSCHER to include protection as claimed, since column 6 lines  40-65 of ATOS et al. suggest such a modification absorbs shock forces that a tool of the hand-held machine may incur, thereby preventing damage and unscheduled maintenance of the hand-held machine tool.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
September 30, 2022